DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-5, 7, 10, and 13-15 objected to because of the following informalities:  
The claims have various minor defects.  See Examiner’s interpretation and suggested amendments, below, for identification of all said defects.  Examiner suggests these changes to improve form and clarity.  
Appropriate correction is required.

Examiner has interpreted and suggests amending the claims as follows, with additions underlined, deletions double-bracketed or struck through, and all changes in boldface:

1. A system for estimating compositions of a target mixture using a first type of sensor, the first type of sensor generating a scan output for the target mixture and the scan output including spectra of detected compositions as a function of a first variable, comprising:
a data base for storing characterization data of known mixtures, a set of constraints that includes accuracy, sensitivity and resolution required for an application to which the system applies, and an analytical model of a standard mixture; and
a set of modules, wherein the set of modules comprises:
a peak shape identification module that is configured to identify a best peak shape for estimation of the compositions of the known mixtures by analyzing the characterization data across the known mixtures, with added noise as a background of the application, wherein the best peak shape is defined as a peak shape meets the set of constraints of the application best;
a synthetic data pre-generation module that is configured to pre-generate synthetic data with a desired peak shape that is corresponding to the best peak shape from the analytical model with the standard mixture as input;
a cost function defining module that is configured to define a cost function to determine a peak shape that is suitable for estimation of the compositions of the target mixture from the best peak shape;
an actual peak shape generation module that is configured to generate a plurality of actual peak shapes, in the first type of sensor, for several different instances using the standard mixture to provide an actual peak shape among the plurality of actual peak shapes as a calibrating input to calibrate the first type of sensor;
a calibration module that is configured to calibrate the first type of sensor by automatically adjusting parameters of the first type of sensor to find selected parameters for optimizing the actual peak shape to match with the desired peak shape; and
an estimation module that is configured to estimate the compositions of the target mixture using the cost function from a peak shape of a scan output of first type sensor generating with the selected parameters. 

4. The system according to claim 1, wherein the first type of sensor generates a scan output for a target gas mixture, the scan output comprising the spectra of detected ions as a function of the mass-to-charge ratio corresponding to the target gas mixture, and
the calibration module calibrates the first type of sensor by adjusting the parameter, wherein the parameter comprises at least one of a Radio Frequency voltage to Direct Current voltage ratio, an Emission Current, voltage gradients and a bias voltage. 

5. The system according to claim 4, wherein the calibration modules includes:
an optimizing module that is configured to optimize the parameters for a mass to charge ratio of interest once the parameters to be adjusted are selected; and
a determining module that is configured to determine each of the selected parameters is in a predefined range by constraining (i) optimization of the actual peak shape and (ii) optimization of each of the selected parameters to respective predefined ranges. 

7. The system according to claim 6, wherein the selected parameter includes the voltage gradients and individual bias voltage, comprising (i) box bias, (ii) Filament bias, (iii) Lens bias, (iv) Exit lens bias and (v) quadrupole bias. 

10. A method implemented on a computer that includes estimating compositions of a target mixture using a first type of sensor, wherein the first type of sensor generates a scan output for the target mixture and the scan output includes spectra of detected compositions as a function of a first variable, wherein the estimating composition includes:
identifying a best peak shape for estimation of the compositions of known mixtures by analyzing characterization data across the known mixtures, with added noise as a background of an application, wherein the best peak shape is defined as, for a given set of constraints that includes accuracy, sensitivity and resolution in the application, a peak shape meets the set of constraints best;
pre-generating synthetic data with a desired peak shape that is corresponding to the best peak shape from an analytical model with standard mixture as input;
defining a cost function to determine a peak shape that is suitable for estimation of the compositions of the target mixture from the best peak shape;
generating a plurality of actual peak shapes, in the first type of sensor, for several different instances using the standard mixture to provide an actual peak shape among the plurality of actual peak shapes as a calibrating input to calibrate the first type of sensor;
calibrating the first type of sensor by automatically adjusting parameters of the first type of sensor to find selected parameters for optimizing the actual peak shape to match with the desired peak shape; and
generating a scan output of the target mixture of the first type sensor with the selected parameters to estimate the compositions of the target mixture using the cost function from a peak shape in the scan output. 

13. The method according to claim 10, wherein the first type of sensor generates a scan output for a target gas mixture, the scan output comprising the spectra of detected ions as a function of the mass-to-charge ratio corresponding to the target gas mixture, and
the calibrating includes calibrating the first type of sensor by adjusting the parameter, wherein the parameter comprises at least one of a Radio Frequency voltage to Direct Current voltage ratio, an Emission Current, voltage gradients and a bias voltage. 

14. The method according to claim 13, wherein the calibrating includes:
optimizing the parameters for a mass to charge ratio of interest once the parameters to be adjusted are selected; and
determining each of the selected parameters is in a predefined range by constraining (i) optimization of the actual peak shape and (ii) optimization of each of the selected parameters to respective predefined ranges. 

15. The method according to claim 13, wherein the first type of sensor includes a mass spectrometer including a quadrupole mass filter and the selected parameter includes the voltage gradients and individual bias voltage, comprising (i) box bias, (ii) Filament bias, (iii) Lens bias, (iv) Exit lens bias and (v) quadrupole bias. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-9 and 12-15 are rejected only for the defects they inherit through their dependence on claims 1-2 and 10-11, and are otherwise definite.
The language “meets the set of constraints the best” in claim 1 at line 11, and claim 10 at lines 8-9 is relative terminology which renders the claim indefinite. The terminology is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “suitable” in claim 1, at line 16, and claim 10, at line 12, is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The language, “for several different instances” appears in claim 1, at line 19, and claim 10, at lines 14-15.  Examiner cannot discern the metes and bounds of this language in light of the specification.
The term “peak shape quality” in claims 2 and 11 is a relative term which renders the claim indefinite. The term “quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
The claims successfully recite patent-eligible subject matter, at least because the limitations in the clauses, “an actual peak shape generation module...” and “generating a plurality of actual peak shapes...”, appearing in independent claims 1 and 10, respectively, integrate any abstract subject matter into the practical application of calibrating mass spectrometers.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the claim objections.
Claims 2-9 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if corrected appropriately per the claim objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "a peak shape identification module ... to identify a best peak shape for estimation of the compositions of the known mixtures by analyzing the characterization data ... , with added noise as a background of the application ... ; a synthetic data pre-generation module that is configured to pre-generate synthetic data with a desired peak shape ... corresponding to the best peak shape from the analytical model with the standard mixture as input; ... a calibration module that is configured to calibrate the first type of sensor by automatically adjusting parameters of the ... sensor to find selected parameters for optimizing the actual peak shape to match with the desired peak shape; ...", in combination with the remaining claim elements as set forth in claim 1, and claims 2-9 depending therefrom.
The prior art does not disclose or suggest, " identifying a best peak shape for estimation of the compositions of known mixtures by analyzing characterization data ... , with added noise as a background of an application, wherein ... ; pre-generating synthetic data with a desired peak shape ... corresponding to the best peak shape from an analytical model with standard mixture as input; ... calibrating the first type of sensor by automatically adjusting parameters of the ... sensor to find selected parameters for optimizing the actual peak shape to match with the desired peak shape; ...", in combination with the remaining claim elements as set forth in claim 10, and claims 11-15 depending therefrom.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russ (EP 2530621 A2) is cited for disclosing a method of calibration for a mass spectrometer system, including identification of peak shapes.  However, this reference fails to disclose or render obvious at least the limitations quoted above under allowable subject matter.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852